DETAILED ACTION
	In Reply filed on 08/10/2022, claims 1-20 are pending. Claims 1, 4, 8-15 are currently amended. Claims 16-20 are newly added. Claims 1-20 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Previous claim objections have been withdrawn based on the Applicant’s amendments.
35 USC 112(b) rejections of claims 4 and 8-10 have been withdrawn based on the Applicant’s amendments.
35 USC 102 rejections of claims 1-3, 5-6, 8-12, and 14-15 as anticipated by von Burg have been withdrawn based on the Applicant’s amendment. However, new rejections have been established.
35 USC 103 rejections of claims 4, 7, and 13 as unpatentable over von Burg and Ng have been withdrawn based on the Applicant’s amendment. However, new rejections have been established.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, 8-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0085998 (von Burg) and US2019/0160751 (“Huang et al” hereinafter Huang).
Regarding Claim 1, von Burg teaches a system (Figure 2, additive manufacturing device 1), comprising: a heating lamp assembly (Figure 2, heating device 2 can contain heating element that extend along the circumference of the heating surface [0020]); and the assembly arranged to apply heat to a build chamber of an additive manufacturing system (Figure 2, raw material container 5 where solid article 10 is formed [0062]) at a higher energy density at a peripheral region of the build chamber relative to a central region of the build chamber (Figure 2 and [0020], the heating device 2 comprises a plurality of heating elements that extend along the circumference of the heating surfaces 12, 21, 23, 24, 25 where the temperature of the heating surfaces 21, 23, 24, 25 may be higher than the temperature of the heating surface 12 [0068]).  Von Burg fails to teach a heating lamp assembly comprising a plurality of heating lamps.
However, Huang teaches a heating lamp assembly (Figure 1, energy supplying subsystem 13 and heating sources 1415) comprising a plurality of heating lamps (Figure 1, heating sources 1415 are lamp tubes [0005]).
Von Burg ([0020] and [0068]) and Huang ([0005]) are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing with multiple heating sources to provided non-uniform heat distribution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the system with the plurality of heating elements as taught by von Burg with the plurality of lamp tubes as taught by Huang because the result of the substitution would have been similar and predictable. See MPEP 2143 (I)(B).
Regarding Claim 2, the combination of von Burg and Huang teaches the system of claim 1, wherein the heating lamp assembly comprises a plurality of first lamps aligned with and proximate to a periphery of the heating lamp assembly (von Burg, [0020], heating device can contain heating element that extend essentially along the circumference of the heating surface, where the heating element may be a radiation heater [0094]), to apply heat at the peripheral region of the build chamber (Figure 2 and [0020], the heating device 2 comprises a plurality of heating elements that extend along the circumference of the heating surfaces 12, 21, 23, 24, 25 where the temperature of the heating surfaces 21, 23, 24, 25 may be higher than the temperature of the heating surface 12 [0068]).  
Regarding Claim 3, the combination of von Burg and Huang teaches the system of claim 2, wherein the heating lamp assembly comprises an outer boundary portion and an inner portion (von Burg, Figure 3, heating surfaces 21, 23, 24, and 25 made up of outer boundary portion with heating surface 12 as inner portion), the outer boundary portion comprising the plurality of first lamps ([0020], heating device can contain heating element that extend essentially along the circumference of the heating surface, where the heating element may be a radiation heater [0094]) and the inner portion comprising at least one second lamp to apply heat to the central region of the build chamber ([0020], heating device can contain heating element that extend essentially along the circumference of the heating surface, where the heating element may be a radiation heater [0094]), wherein the plurality of first lamps of the outer boundary portion are to apply heat at the peripheral region of the build chamber with a greater energy density than the at least one second lamp applies heat to the central region of the build chamber (Figure 2 and [0020], the heating device 2 comprises a plurality of heating elements that extend along the circumference of the heating surfaces 12, 21, 23, 24, 25 where the temperature of the heating surfaces 21, 23, 24, 25 may be higher than the temperature of the heating surface 12 [0068]).  
Regarding Claim 5, the combination of von Burg and Huang teaches the system of claim 3, wherein the outer boundary portion of the heating lamp assembly is substantially aligned with a corresponding outer boundary portion of the build chamber (Huang, Figure 1, heating sources 1415 might be lamp tubes that is aligned with a corresponding outer boundary portion of the build chamber), when the build chamber is installed in the system.
Regarding Claim 6, the combination of von Burg and Huang teaches the system of claim 2, wherein each of the plurality of first lamps has a longitudinal axis that is aligned parallel with a nearest edge of the heating lamp assembly (Huang, Figure 1, heating sources 1415 might be lamp tubes that has a longitudinal axis that is aligned parallel with a nearest edge of the heating lamp assembly).
Regarding Claim 8, the combination of von Burg and Huang teaches the system of claim 1, wherein the build chamber is removably installed in the system (von Burg, Figure 1 and [0063], a drive unit can allow the raw material container to move away from the bottom of the raw material chamber 19) and the heating lamp assembly is positioned above the build chamber (Figure 2, heating device 2 is positioned above the raw material container 5), when installed, to pre-heat the build chamber before additive manufacturing ([0012], heating device for heating the raw material surface to form a pre-heated raw material surface).  
Regarding Claim 9, the combination of von Burg and Huang teaches the system of claim 8, wherein the build chamber is a four-sided build chamber (von Burg, Figure 2, raw material container 5 is a four-sided build chamber). Von Burg fails to explicitly teach the heating lamp assembly has a first, second, third and fourth side to form a perimeter of the assembly that substantially aligns with a perimeter of the four-sided build chamber, when installed, wherein the plurality of first lamps includes at least one lamp to align parallel and adjacent to each respective side of the assembly.  
Huang teaches the heating lamp assembly has a first, second, third and fourth side to form a perimeter of the assembly (Figure 1, heating sources 1415) that substantially aligns with a perimeter of the four-sided build chamber (Figure 1, heating sources 1415 might be lamp tubes that is aligned with a perimeter of the four-sided build chamber), when installed, wherein the plurality of first lamps includes at least one lamp to align parallel and adjacent to each respective side of the assembly (Figure 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the system with the plurality of heating elements as taught by von Burg with the plurality of lamp tubes as taught by Huang because the result of the substitution would have been similar and predictable. See MPEP 2143 (I)(B).
Regarding Claim 10, the combination of von Burg and Huang teaches the system of claim 3, wherein each of the lamps in the plurality of first lamps and the at least one second lamp are equivalent lamps (von Burg, [0094], heating elements for heating surface 12 and surfaces 21, 23, 24, and 25 might be radiation heater).
Regarding Claim 11, von Burg teaches a heating lamp assembly (Figure 3, heating device 2), for applying heat to a build chamber of an additive manufacturing system ([0012], heating device heats the raw material surface, which is within the raw material container to form a pre-heated raw material surface), wherein the heating lamp assembly irradiate energy to pre-heat build material in the build chamber ([0012], heating device heats the raw material surface, which is within the raw material container to form a pre-heated raw material surface), the heating lamps being arranged in a non-uniform and spaced arrangement such that a density of heating lamps and a consequent  energy density from the heating lamps on the build material is greater at a peripheral region of the build chamber than at a central region of the build chamber (Figure 2 and [0020], the heating device 2 comprises a plurality of heating elements that extend along the circumference of the heating surfaces 12, 21, 23, 24, 25 where the temperature of the heating surfaces 21, 23, 24, 25 may be higher than the temperature of the heating surface 12 [0068]). Von Burg fails to explicitly teach the heating lamp assembly comprises a plurality of heating lamps.
However, Huang teaches a heating lamp assembly (Figure 1, energy supplying subsystem 13 and heating sources 1415) comprising a plurality of heating lamps (Figure 1, heating sources 1415 are lamp tubes [0005]).
Von Burg ([0020] and [0068]) and Huang ([0005]) are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing with multiple heating sources to provided non-uniform heat distribution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the system with the plurality of heating elements as taught by von Burg with the plurality of lamp tubes as taught by Huang because the result of the substitution would have been similar and predictable. See MPEP 2143 (I)(B).
Regarding Claim 12, the combination of von Burg and Huang teaches the heating lamp assembly according to claim 11. Von Burg does not explicitly teach a first plurality of elongated heating lamps axially aligned with and proximate to a periphery of the heating lamp assembly.
However, Huang teaches a first plurality of elongated heating lamps axially aligned with and proximate to a periphery of the heating lamp assembly (Figure 1, heating sources 1415 are lamp tubes [0005] that are elongated and axially aligned with and proximate to a periphery of the heating lamp assembly).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the system with the plurality of heating elements as taught by von Burg with the plurality of lamp tubes as taught by Huang because the result of the substitution would have been similar and predictable. See MPEP 2143 (I)(B).
Regarding Claim 14, the combination of von Burg and Huang teaches the heating lamp assembly according to claim 11, further comprising a thermal imaging sensor to monitor temperature within the build chamber (von Burg, [0021], temperature sensor element). 

Regarding Claim 15, the combination of von Burg and Huang teaches the heating lamp assembly according to claim 14, further comprising a control unit (von Burg, Figure 1, control unit 9) to control at least one of a plurality of heating lamps separately from at least another one of the plurality of heating lamps based on the monitoring of temperature by the thermal imaging sensor ([0068], each of the heating surfaces can have an independent temperature control based on the temperature gradients present in the pre-heated raw material).  
Regarding Claim 16, the combination of von Burg and Huang teaches the system of claim 1. Von Burg fails to explicitly teach the heating lamp assembly comprises fewer heating lamps per unit area in the central region of the build chamber relative to the peripheral region of the build chamber.  
However, Huang teaches the heating lamp assembly comprises fewer heating lamps per unit area in the central region of the build chamber relative to the peripheral region of the build chamber (Figure 10D, the central region of the build chamber 1 only has energy supplying subsystem 13 while the peripheral region of the build chamber has multiple heating module 14C that comprises lamp tubs).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the system with the plurality of heating elements as taught by von Burg with the heating lamp configuration as taught by Huang because the result of the substitution would have been similar and predictable. See MPEP 2143 (I)(B).

Regarding Claim 17, the combination of von Burg and Huang teaches the system of claim 1, wherein the heating lamps each comprise an infra-red lamp (von Burg, [0036], the heating sources 1415 can be an infrared lamp), the heating lamps collectively oriented to apply heat in a non-uniform manner over the build chamber ([0004]-[0005], the conventional heating as shown in Figure 1 leads to non-uniform heat distribution).  
Regarding Claim 18, the combination of von Burg and Huang teaches the system of claim 1, wherein the build chamber has a rectangular shape (von Burg, Figure 2, raw material container 5 is a four-sided build chamber) and the peripheral region to receive the higher energy density comprises only two opposite sides of the rectangular build chamber rather than all four sides ([0068], the temperature of the heating elements is independently controlled. Thus, the apparatus is capable of performing these functions. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114).
Regarding Claim 19, the combination of von Burg and Huang teaches the system of claim 1, further comprising a control unit (von Burg, Figure 1, control unit 9) to separately control each of the plurality of heating lamps separately  based on the monitoring of temperature by a thermal imaging sensor([0068], each of the heating surfaces can have an independent temperature control based on the temperature gradients present in the pre-heated raw material by the temperature sensor [0021]).  
Regarding Claim 20, the combination of von Burg and Huang teaches the heating lamp assembly of claim 11, wherein the build chamber has a rectangular shape (von Burg, Figure 2, raw material container 5 is a four-sided build chamber) and the peripheral region to receive the greater energy density comprises only two opposite sides of the rectangular build chamber rather than all four sides ([0068], the temperature of the heating elements is independently controlled. Thus, the apparatus is capable of performing these functions. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114).
Claims 4, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0085998 (von Burg) and US2019/0160751 (“Huang et al” hereinafter Huang) as applied to claims 2, 3, or 12 above, and further in view of US2017/0021419 (“Ng et al” hereinafter Ng).
Regarding Claim 4, the combination of von Burg and Huang teaches the system of claim 3. The combination does not teach wherein the at least one second lamp comprises a plurality of second lamps and spacing between each of the plurality of first lamps of the outer boundary portion is less than spacing between the plurality of second lamps of the inner portion.  
	However, Ng teaches the heating lamp apparatus (Figure 1) comprises a plurality of second lamps (Figure 1, first heat sources 155 can include a plurality of heat lamps [0057]) to apply heat to the central region of the build chamber ([0057] and [0064], heat are applied to the feed materials on the platen). Ng further teaches different number of lamps could be used ([0058]).
Von Burg, Huang, and Ng are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing with multiple heating sources. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the one heating lamp within the central region system as taught by the modified von Burg to incorporate a plurality of second lamps as taught by Ng to permits heating of the entire layer of feed material ([0057]). Furthermore, the result of the substitution would have been similar and predictable. See MPEP 2143 (I)(B).
The combination teaches a plurality of first lamps on the outer boundary portion and a plurality of second lamps on the inner portion. Therefore, it would have been obvious to one of ordinary skill in the art to rearrange the spacing and locations of the lamps because shifting the position of the lamp would not have modified the operation of the apparatus. See MPEP 2144.04(VI). Furthermore, the spacing of the lamps will depend on the number of lamps required for the outer boundary portion and the inner portion, thus, cannot be consider as patentably significant.
Regarding Claim 7, the combination of von Burg and Huang teaches the system of claim 2, but fails to teach wherein the heating lamp apparatus comprises a plurality of second lamps to apply heat to the central region of the build chamber.
However, Ng teaches the heating lamp apparatus (Figure 1) comprises a plurality of second lamps (Figure 1, first heat sources 155 can include a plurality of heat lamps [0057]) to apply heat to the central region of the build chamber ([0057] and [0064], heat are applied to the feed materials on the platen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the one heating lamp within the central region system as taught by the modified von Burg to incorporate a plurality of second lamps as taught by Ng to permits heating of the entire layer of feed material ([0057]). Furthermore, the result of the substitution would have been similar and predictable. See MPEP 2143 (I)(B). 
Regarding Claim 13, the combination of von Burg and Huang teaches the heating lamp assembly according to claim 12, wherein the first plurality of heating lamps is positioned to apply heat at a peripheral region of the build chamber (von Burg, [0020], heating device can contain heating element that extend essentially along the circumference of the heating surface, where the heating element may be a radiation heater [0094]) with a greater heat density than a second heating lamps (Figure 2, heating surface 12 is heated by the heating element which comprise a radiation heater [0094]) that are positioned to apply heat to the central region of the build chamber (Figure 2, the heating device 2 comprises a plurality of heating surfaces 12, 21, 23, 24, 25 where the temperature of the heating surfaces 21, 23, 24, 25 may be higher than the temperature of the heating surface 12 [0068]). Von Burg fails to teach a second plurality of heating lamps.
However, Ng teaches a plurality of second lamps (Figure 1, first heat sources 155 can include a plurality of heat lamps [0057]) to apply heat to the central region of the build chamber ([0057] and [0064], heat are applied to the feed materials on the platen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the one heating lamp within the central region system as taught by the modified von Burg to incorporate a plurality of second lamps as taught by Ng to permits heating of the entire layer of feed material ([0057]). Furthermore, the result of the substitution would have been similar and predictable. See MPEP 2143 (I)(B).
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6, 8-12, and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues for claim 4 that Ng reference does not teach “wherein the at least one second lamp comprises a plurality of second lamps and spacing between each of the plurality of first lamps of the outer boundary portion is less than spacing between the plurality of second lamps of the inner portion”. In particular, Ng teaches that the lamps should be equally spaced in [0058] of Ng.
The Examiner respectfully disagrees. Under the broadest reasonable interpretation (BRI), the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. In this case, the claim is interpreted as the spacing between the plurality of first lamps is less than the spacing between the plurality of second lamps. Ng teaches the heating lamps 155a-155e can be positioned at equal angular intervals around the second heat source, which means that the spacing between the plurality of first lamps might be equivalent. It does not states the spacing between the heating lamps 155a-155e is less than the spacing between the second heat source. Furthermore, it would have been obvious to one of ordinary skill in the art to rearrange the spacing and locations of the lamps because shifting the position of the lamp would not have modified the operation of the apparatus. See MPEP 2144.04(VI). Furthermore, the spacing of the lamps will depend on the number of lamps required for the outer boundary portion and the inner portion, thus, cannot be consider as patentably significant. Thus, the combination of von Burg, Huang, and Ng does teach all of the limitations of claim 4.
In conclusion, new 35 USC 103 rejections have been established for claims 1-15 as the Applicant’s amendment necessitated the new grounds of rejection. Newly added claims 16-20 have been rejected under 35 USC 103 as obvious in view of von Burg and Huang. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744